Smith, 0. J.,
delivered the opinion of the court.
The appellants exhibited their hill in the court below against appellees, and a demurrer thereto, interposed by the Bank of Kemper and Joe Cramer, was sustained, on April 29,1912, and the bill was not thereafter amended. The other defendants to the bill filed an answer thereto, and the cause proceeded to a trial on its merits, resulting in a decree on July 15, 1918, dismissing the bill, whereupon the complainants appealed to this court, and the cause now comes on to be heard on a motion filed by the Bank of Kemper and Joe Cramer to dismiss the appeal as to them, for the reaspn that as to them it is barred by the statute limiting the time within which appeals to this court can be taken. - -
The counsel for the appellants in his brief claims that the statute of limiatations can be here availed of only by a plea in bar, but in'-his oral argument stated that he would waive the point. The motion is ruled by Dickerson v. Telegraph Co., 111 Miss. 264, 71 So. 385; consequently it must be overruled.

Overruled.